DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilroy et al. (US 2015/0038982).
Regarding claim 1, an invention relating to surgical robotic systems, Kilroy discloses (Figs. 2 & 4-11) a robotic surgical system, comprising: a robotic arm (106, 120, 200; Par. 0127 & 0145) comprising: a first arm segment (106 & 120) comprising a first plurality of links (118, 126, 120) providing the robotic arm with at least five degrees of freedom (134, 136, 138, 140, 142; Par. 0140 &0144); and a second arm segment (200) comprising a second plurality of links (220, 222, 224, 226) providing the robotic arm with at least two degrees of freedom (230, 238, 242; Par. 0157 & 0159), wherein the second plurality of links comprises a roll link (222), a first link (224) rotatable within a first plane [i.e. the plane along the length of the link] and having a proximal end coupled to a distal end of the roll link (Par. 0159), and a second link (226) rotatable within a second plane [i.e. the plane along the length of the link] and having a proximal end coupled to a distal end of the first link (Par. 0158); and an instrument driver (208) configured to hold a surgical instrument (300) and rotate the surgical instrument around a remote center of motion (250; Par. 0153-0154), wherein the instrument driver is coupled to a distal end of the second link such that the instrument driver is not parallel to at least one of the first and second planes [i.e. the instrument driver is attached to the second link at element 227 and a cross-sectional plane of the instrument driver is not parallel to the first and second plane] (Fig. 7).
Regarding claim 2, Kilroy discloses the system of claim 1. Kilroy further discloses wherein the robotic arm is foldable into a compact configuration (Par. 0168 & 0173) in which the instrument driver is positioned between the roll link and at least one of the first and second links [i.e. a portion of the instrument driver is between the outer surfaces of the roll link and second link] (Fig. 11).
Regarding claim 3, Kilroy discloses the system of claim 1. Kilroy further discloses wherein at least a portion of the roll link is oriented along a roll axis (240) and at least a portion of the instrument driver is angularly offset from the roll axis (Fig. 9).
Regarding claim 4, Kilroy discloses the system of claim 1. Kilroy further discloses wherein the second arm segment is configured to move the surgical instrument within a generally spherical workspace (Par. 0170), and wherein the first arm segment is configured to move the location of the spherical workspace (Par. 0135).
Regarding claim 5, Kilroy discloses the system of claim 1. Kilroy further discloses wherein a first degree of freedom of the robotic arm is provided by rotation of the roll link relative to the first arm segment (Par. 0135, 0155, 0165).
Regarding claim 6, Kilroy discloses the system of claim 5. Kilroy further discloses wherein rotation of the roll link relative to the first arm segment causes movement of the instrument driver in a roll direction (Par. 0135, 0155, 0165).
Regarding claim 7, Kilroy discloses the system of claim 5. Kilroy further discloses wherein a second degree of freedom of the robotic arm is provided by synchronous rotation of the first and second links relative to the roll link (Par. 0157).
Regarding claim 8, Kilroy discloses the system of claim 7. Kilroy further discloses wherein synchronous rotation of the first and second links causes movement of the instrument driver in a pitch direction (Par. 0157).
Regarding claim 11, Kilroy discloses the system of claim 1. Kilroy further discloses wherein the first and second links are different lengths (Fig. 12).
Regarding claim 12, Kilroy discloses the system of claim 1. Kilroy further discloses wherein the first and second links are operatively coupled with a pulley arrangement (Par. 0158).
Regarding claim 13, Kilroy discloses (Figs. 2 & 4-11) a robotic surgical system, comprising: a robotic arm (106, 120, 200; Par. 0127 & 0145) comprising a roll link (222), a first link (224) rotatable within a first plane [i.e. the plane along the length of the link] and having a proximal end coupled to a distal end of the roll link (Par. 0159), and a second link (226) rotatable within a second plane [i.e. the plane along the length of the link] and having a proximal end coupled to a distal end of the first link (Par. 0158); and an instrument driver (208) configured to hold a surgical instrument (300) and rotate the surgical instrument around a remote center of motion (250; Par. 0153-0154), wherein the instrument driver is coupled to a distal end of the second link such that the instrument driver is not parallel to at least one of the first and second planes [i.e. the instrument driver is attached to the second link at element 227 and a cross-sectional plane of the instrument driver is not parallel to the first and second plane] (Fig. 7).
Regarding claim 14, Kilroy discloses the system of claim 13. Kilroy further discloses (Fig. 8) wherein the robotic arm is configured to rotate the instrument driver around a roll axis (240) and a pitch axis (232), wherein the pitch axis does not intersect with the remote center of motion (Fig. 8; Par. 0157).
Regarding claim 16, Kilroy discloses a robotic surgical system. Kilroy discloses (Figs. 2 & 4-11) comprising: a robotic arm (106, 120, 200; Par. 0127 & 0145) comprising: a first arm segment (106 & 120) comprising a first plurality of links (118, 126, 120) providing the robotic arm with at least five degrees of freedom (134, 136, 138, 140, 142; Par. 0140 &0144); and a second arm segment (200) comprising a second plurality of links (220, 222, 224, 226) providing the robotic arm with at least two degrees of freedom (230, 238, 242; Par. 0157 & 0159), wherein the second plurality of links comprises a roll link (222), a first pitch link (224) having a proximal end coupled to a distal end of the roll link (Par. 0159), and a second pitch link (226) having a proximal end coupled to a distal end of the first link (Par. 0158); and an instrument driver (208) configured to hold a surgical instrument (300) and configured to rotate the surgical instrument around a remote center of motion (250; Par. 0153-0154), wherein the second arm segment is configured to rotate the instrument driver around a roll axis (240) about which the roll link is operable to rotate (Par. 0156) and a pitch axis (228) about which rotation is remotely controlled by the first pitch link and the second pitch link (Par. 0157).
Regarding claim 19, Kilroy discloses the system of claim 16. Kilroy further discloses wherein the second arm segment is configured to move the surgical instrument within a generally spherical workspace (Par. 0170), and wherein the first arm segment is configured to move the location of the spherical workspace (Par. 0135).
Regarding claim 20, Kilroy discloses the system of claim 16. Kilroy further discloses wherein rotation of the roll link relative to the first arm segment causes movement of the instrument driver around the roll axis (Par. 0135, 0155, 0165), and wherein synchronous rotation of the first and second pitch links causes movement of the instrument driver around the pitch axis (Par. 0157).
Allowable Subject Matter
Claims 9-10, 15, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Concerning claim 9, Kilroy fails to disclose wherein the second arm segment is configured to rotate the instrument driver around a roll axis and a pitch axis, wherein the roll axis and the pitch axis are offset from each other and do not intersect with the remote center of motion.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because a dead zone might be created Furthermore, a teaching reference with this missing structure could not be found. Claim 10 is rejected for the same reasons as claim 9 by virtue of dependency on claim 9.
Concerning claim 15, Kilroy fails to disclose wherein at least one of the roll axis and the pitch axis is offset by about 5 centimeters or less from the remote center of motion.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because a dead zone might be created. Furthermore, a teaching reference with this missing structure could not be found.
Concerning claim 17, Kilroy fails to disclose wherein at least one of the roll axis and the pitch axis do not intersect with the remote center of motion.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because a dead zone might be created. Furthermore, a teaching reference with this missing structure could not be found. 
Concerning claim 18, Kilroy fails to disclose wherein at least one of the roll axis and the pitch axis is offset by about 5 centimeters or less from the remote center of motion.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because a dead zone might be created. Furthermore, a teaching reference with this missing structure could not be found. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771